Citation Nr: 0715863	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-34 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from July 1965 to July 1971.  
He died in April 2000.  The appellant claims as his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.


FINDINGS OF FACT

1.  The veteran died in April 2000.  The death certificate 
lists the cause of death as cardiorespiratory arrest caused 
by myocardial infarction.  Severe hypertension was listed as 
an underlying cause.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  Cardiovascular renal disease was not demonstrated during 
the veteran's active service or for many years thereafter.

4.  A service-connected disability did not play a material 
role in the veteran's death; render him less able to 
withstand the effects of his fatal underlying disease or 
diseases; or hasten his death.




CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially in causing the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the appellant's claim was received in 
September 2001, after the enactment of the VCAA.  

A letter dated in March 2002, prior to the adjudication of 
the appellant's claim, informed her that the veteran had not 
been service-connected for any disability during his life.  
It instructed her on the evidence necessary to support her 
claim.  It asked her to complete a release so that the 
veteran's terminal records could be obtained.  

A June 2002 letter told the appellant what VA had done in 
attempt to obtain private treatment records.  

A May 2004 letter asked for evidence showing that the veteran 
was treated for his terminal illness in service, evidence 
showing treatment within one year of the veteran's service 
discharge, or evidence linking the terminal conditions to 
military service.  She was told that VA would assist her in 
obtaining medical records.  The letter described the evidence 
and information necessary to support the appellant's claim.  
It discussed the evidence that had been associated with the 
record.  It also indicated how VA would assist her in 
obtaining evidence.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  Neither the appellant nor 
her representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board also notes that during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that the appellant has not been 
afforded notice of how VA establishes disability ratings and 
effective dates.  However, it finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, any questions as to the appropriate rating 
or effective date to be assigned are rendered moot.  The 
Board further notes that status as a veteran has never been 
contested.  VA has always adjudicated this claim based on the 
decedent's status as a veteran as defined by 38 C.F.R. § 3.1.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

 
Analysis

The appellant asserts that the veteran's fatal conditions 
were related to his active service.  Alternatively, she has 
also argued that the veteran had diabetes mellitus as a 
result of exposure to herbicides in service, and that his 
cardiovascular disease was related to the claimed diabetes.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Cardiovascular disease may be presumed to have been incurred 
in service if it is manifest to a degree of 10 percent within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Type II diabetes mellitus shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied. 

As noted above, the veteran died in April 2000 due to 
cardiorespiratory arrest.  The antecedent cause is listed as 
myocardial infarction, the underlying cause being severe 
hypertension.  

Service medical records are negative for any complaint, 
diagnosis, or abnormal finding pertaining to the veteran's 
cardiovascular health.  On discharge examination in July 
1971, the heart examination was normal.  The veteran's blood 
pressure was 130/90, which was noted to be "OK."  The 
veteran was determined to be qualified for discharge from the 
U.S. Navy and to perform all the duties of his rate at sea 
and on foreign service.

Elevated blood pressure readings are shown in records from 
the Cabangan Infirmary, which date to June and July 1997.  
The veteran's blood pressure was also elevated when he was 
seen in August 1998.

On VA general medical examination in October 1998, the 
veteran reported that he occasionally took medication for 
hypertension.  His blood pressure was elevated.  
Cardiovascular examination revealed normal rate and rhythm.  
The diagnoses included hypertension.

Having carefully reviewed the record, the Board has 
determined that service connection for the cause of the 
veteran's death is not warranted.  In this regard, the Board 
notes that the medical conditions listed on the veteran's 
death certificate were not demonstrated either during the 
veteran's active service or for many years thereafter.  There 
is no indication of any cardiovascular disease within one 
year after service.  In fact, hypertension is not reflected 
in the record until June 1997, many years after the veteran's 
discharge from service in 1971.  

With respect to the appellant's claim that the veteran had 
diabetes mellitus as the result of exposure to agent orange, 
and that the veteran's fatal cardiovascular disease was 
secondary to diabetes mellitus, the Board observes that there 
is no evidence demonstrating that the veteran was diagnosed 
with diabetes mellitus.  Accordingly, this argument must 
fail.  

The Board has considered the assertions of the appellant that 
the veteran's fatal conditions were related to his active 
service; however, as a layperson, she is not qualified to 
render an opinion concerning question of medical causation.   
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


